COURT OF APPEALS FOR THE
                                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                                   ORDER ON MOTION

Cause number:                    01-15-00520-CR
Style:                           Calvin Balanda Remo
                                 v. The State of Texas
Date motion filed:               June 9, 2016
Type of motion:                  Third & Final Motion for Extension of Time to File Brief
Party filing motion:             State
Document to be filed:            State’s Brief

Is appeal accelerated?      No

If motion to extend time:
         Original due date:                              February 25, 2016
         Number of previous extensions granted:                          2      Current Due date: June 9, 2016
         Date Requested:                                 June 30, 2016

Ordered that motion is:

                 Granted
                  If document is to be filed, document due: June 30, 2016
                           The Court will not grant additional motions to extend time.
                 Denied
                 Dismissed (e.g., want of jurisdiction, moot)
                 Other: _____________________________________
          The State’s brief was initially due on February 25, 2016. On March 1, the State filed its first motion for an
          extension. The Court granted the motion and the State’s brief was due to be filed on April 25. On May 10,
          the State filed a second motion for extension, and we extended the time to file the State’s brief to June 9, with no
          further extensions absent exceptional circumstances. The State has filed a third motion for extension, requesting
          an extension to June 30. The motion is granted. The State’s brief is due to be filed no later than JUNE 30,
          2016. No additional extensions will be granted.


Judge’s signature: /s/ Terry Jennings
                   



Date: June 21, 2016